      Case 3:08-cv-02658-WHO Document 672 Filed 10/18/19 Page 1 of 4



 1   NEEL CHATTERJEE (SBN 173985)                         BRENDAN E. RADKE (SBN 275284)
     NChatterjee@goodwinlaw.com                           BRadke@goodwinlaw.com
 2   MICHAEL T. JONES (SBN 290660)                        GOODWIN PROCTER LLP
     Mjones@goodwinlaw.com                                Three Embarcadero Center
 3   ELIZABETH J. LOW (SBN 308098)                        San Francisco, California 94111
     ELow@goodwinlaw.com                                  Tel.: +1 415 733 6000
 4   GOODWIN PROCTER LLP                                  Fax: +1 415 677 9041
     601 Marshall Street
 5   Redwood City, California 94063
     Tel.: +1 650 752 3100
 6   Fax: +1 650 853 1038
 7   Attorneys for Defendant
     Indian Institute of Technology Kharagpur
 8

 9                                  UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12

13   M.A. MOBILE LTD.,                                Case No. 08-cv-2658-WHO

14                     Plaintiff,                     DEFENDANT’S RESPONSE TO THE
                                                      MOTION TO WITHDRAW
15          v.
                                                      Date:        December 4, 2019
16   INDIAN INSTITUTE OF TECHNOLOGY                   Time:        2:00 p.m.
     KHARAGPUR,                                       Courtroom:   2
17                                                    Judge:       Hon. William H. Orrick
                       Defendant.
18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT’S RESPONSE TO THE MOTION TO WITHDRAW
     CASE NO. 08-CV-2658-WHO
      Case 3:08-cv-02658-WHO Document 672 Filed 10/18/19 Page 2 of 4



 1           On October 4, 2019, counsel for Plaintiff M.A. Mobile Ltd. (“M.A. Mobile”), Sanjiv Singh,
 2   filed a Motion to Withdraw as Attorney. Dkt. No. 667 (Mot.). At this time, Defendant Indian
 3   Institute of Technology Kharagpur (“IIT”) takes no position as to Mr. Singh’s withdrawal as
 4   counsel. IIT understands that Mr. Singh has been expressly prohibited from explaining what are
 5   the unresolved “Issues,” as that term is defined in the fee agreement between M.A. Mobile and Mr.
 6   Singh. See Mot. at 3; Dkt. No. 667-1 ¶ 2 n.1 & ¶ 14 (Singh Decl.). But as a result, IIT cannot
 7   currently evaluate whether the “Issues” provide a valid basis for withdrawal or whether the
 8   withdrawal will prejudice IIT. IIT therefore reserves its rights to challenge the withdrawal based
 9   of any additional information concerning the “Issues” that may be subsequently disclosed. Under
10   no circumstances should Mr. Singh be allowed to withdraw if the withdrawal prejudices IIT’s rights
11   in the case.
12           IIT notes, however, that corporations such as M.A. Mobile cannot proceed pro se. See
13   Reading Int’l, Inc. v. Malulani Grp., Ltd., 814 F.3d 1046, 1053 (9th Cir. 2016) (“A corporation
14   must be represented by counsel.”); Civ. L.R. 3-9(b) (“A corporation, unincorporated association,
15   partnership or other such entity may appear only through a member of the bar of this Court.”). Mr.
16   Singh will represent M.A. Mobile through the hearing on IIT’s motion for attorneys’ fees. Mot. at
17   10. In addition to Mr. Singh, M.A. Mobile was represented by Micah Jacobs. Although Mr. Jacobs
18   has apparently been terminated (see id. at 2 n.1), Mr. Jacobs has not filed a notice or motion for
19   withdrawal in this case (see Docket).
20           But M.A. Mobile has not yet retained counsel who will represent it in any ancillary
21   proceedings before this Court that may follow the hearing on the motion for attorneys’ fees, or
22   before the Ninth Circuit on appeal. See Singh Decl. ¶ 15 (“I am not handling M.A. Mobile’s
23   appeal.”); Dkt. No. 668 at n.1 (Notice of Appeal) (“Indrajana Law Group, A PLC (‘ILG’) has been
24   requested to specially appear for the specific and sole purpose of filing this notice of appeal. ILG
25   does not represent Plaintiff M.A. Mobile for its appellate litigation (such representation is currently
26   being arranged by Plaintiff and it is expected another firm will be representing Plaintiff for its
27   appellate matter) other than to file this notice of appeal to preserve Plaintiff’s right to appeal.”). To
28
                                                        1
     DEFENDANT’S RESPONSE TO THE MOTION TO WITHDRAW
     CASE NO. 08-CV-2658-WHO
      Case 3:08-cv-02658-WHO Document 672 Filed 10/18/19 Page 3 of 4



 1   the extent M.A. Mobile has not obtained new counsel by the time the Court hears this matter, IIT
 2   respectfully requests that any withdrawal be conditioned on M.A. Mobile’s retention of counsel.
 3
     Dated: October 18, 2019                              GOODWIN PROCTER LLP
 4

 5
                                                          By: /s/ Neel Chatterjee
 6                                                            Neel Chatterjee
                                                              Michael T. Jones
 7                                                            Brendan E. Radke
                                                              Elizabeth J. Low
 8
                                                          Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
     DEFENDANT’S RESPONSE TO THE MOTION TO WITHDRAW
     CASE NO. 08-CV-2658-WHO
      Case 3:08-cv-02658-WHO Document 672 Filed 10/18/19 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the
 3   United States District Court for the Northern District of California by using the CM/ECF system
 4   on October 18, 2019. I further certify that all participants in the case are registered CM/ECF users
 5   and that service will be accomplished by the CM/ECF system.
 6          I certify under penalty of perjury that the foregoing is true and correct. Executed on October
 7   18, 2019, in Nashville, Tennessee.
 8                                                                     /s/ Neel Chatterjee
 9                                                                       Neel Chatterjee

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     DEFENDANT’S RESPONSE TO THE MOTION TO WITHDRAW
     CASE NO. 08-CV-2658-WHO
